COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:               Clyde Latrell Gray v. The State of Texas

Appellate case numbers:            01-17-00850-CR

Trial court case numbers:          1562576

Trial court:                       263rd District Court of Harris County

       Appellant, Clyde Latrell Gray, has filed a pro se motion to dismiss his appeal.
Appellant, however, is represented by counsel in this appeal. Until a motion to withdraw
is granted, appointed counsel continues to represent appellant. See In re Schulman, 252
S.W.3d 403, 411 (Tex. Crim. App. 2008). And, appellant is not entitled to “hybrid
representation,” that is, “representation partly by counsel and partly by self.” Robinson v.
State, 240 S.W.3d 919, 921 (Tex. Crim. App. 2007); Scheanette v. State, 144 S.W.3d
503, 505 n.2 (Tex. Crim. App. 2004). Accordingly, we dismiss appellant’s motion.
      Appellant and his counsel should confer. If appellant no longer wishes to
prosecute his appeal, appellant’s counsel should file a motion that complies with Texas
Rule of Appellate Procedure 42.2(a) in the appeal.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: __April 30, 2019___